In a wrongful death action, defendant New York City Transit Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Rodell, J.), dated September 25,1981, as denied its motion for a protective order as to certain items in plaintiff’s notice of discovery and inspection. Order modified, by adding a provision restricting Item No. 1 to a three-year period and directing the defendant transit authority to make the maintenance records of the subject bus for a period of three years prior to the accident available for inspection and/or copying by the plaintiff. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. The discovery shall proceed at the place designated in the notice dated June 24,1981, at a time to be fixed in a written notice of not less than 10 *829days, to be given by plaintiff, or at such other time and place as the parties may agree. In our view the modified demand for the maintenance records of the bus in question will be sufficient to enable the plaintiff to prepare for trial. O’Connor, J. P., Bracken, Brown, and Niehoff, JJ., concur.